F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         April 26, 2006
                                 TENTH CIRCUIT                        Elisabeth A. Shumaker
                                                                         Clerk of Court

 LESTER WILLIAM NORTONSEN,
               Plaintiff-Appellant,                     No. 05-1390
          v.                                   (D.C. No. 05-CV-01041-ZLW)
 LARIMER COUNTY DISTRICT                                 (D. Colo.)
 COURT, State of Colorado; MESA
 COUNTY DISTRICT COURT, State
 of Colorado; MARICOPA COUNTY
 SUPERIOR COURT, State of Arizona;
 EL PASO COUNTY DISTRICT
 COURT; State of Texas; COURT
 CLERKS OF EL PASO COUNTY
 DISTRICT COURT, State of Texas;
 COURT CLERKS OF MARICOPA
 COUNTY SUPERIOR COURT, State
 of Arizona; COURT CLERKS OF
 MESA COUNTY DISTRICT COURT,
 State of Colorado,
               Defendants-Appellees.


                           ORDER AND JUDGMENT *


Before KELLY, McKAY, and LUCERO, Circuit Judges.



      After examining the briefs and the appellate record, this panel has


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2). The case is therefore

ordered submitted without oral argument.

      Appellant Lester William Nortonsen is a prisoner in the Colorado State

Penitentiary. He filed a pro se 42 U.S.C. § 1983 complaint alleging that

Appellees had unconstitutionally denied him free copies of court transcripts and

other documents that he claims Appellees possessed. He wishes to access the

transcripts and documents to pursue post-conviction relief in state court. He also

seeks money damages for depriving him of the copies. The district court

dismissed Mr. Nortonsen’s claim as legally frivolous and denied him leave to

appeal because, the court held, Mr. Nortonsen “ha[d] not shown the existence of a

reasoned, nonfrivolous argument on the law and facts in support of the issues to

be raised on appeal.” Order Denying Leave to Proceed on Appeal Pursuant to 28

U.S.C. § 1915 and Fed. R. App. P. 24, 1 (D. Colo. Nov. 1, 2005).

      As the district court noted, indigent prisoners seeking postconviction

collateral relief do not have an automatic right to free copies of court transcripts

and documents. Order and Judgment of Dismissal, 3 (D. Colo. Aug. 5, 2005).

Criminal defendants have an absolute right to a trial transcript for direct appeals,

but, if they are seeking postconviction collateral relief, they must first

demonstrate a nonfrivolous claim. Ruark v. Gunter, 958 F.2d 318, 319 (10th Cir.


                                          -2-
1992) (per curiam).

      Because the district court, applying 28 U.S.C. § 1915, denied Mr.

Nortonsen leave to appeal, we must first address his challenge of this denial.

While we have not yet determined whether the standard of review of an order

denying leave to appeal under § 1915 is de novo or abuse of discretion, we would

reach the same decision under either standard in this case. See Plunk v. Givens,

234 F.3d 1128, 1130 (10th Cir. 2000). We have carefully reviewed Mr.

Nortonsen’s brief, the district court’s orders, and the record on appeal, and for

substantially similar reasons to the those laid out by the district court in its

August 5, 2005 and November 1, 2005 orders, we AFFIRM the district court’s

dismissal of Mr. Nortonsen’s claim and the district court’s denial of leave to

appeal. We grant Mr. Nortonsen’s motion to proceed without prepayment of the

appellate filing fee, but we remind him of his continuing obligation to make

partial payments until the entire fee has been paid.

                                                 Entered for the Court


                                                 Monroe G. McKay
                                                 Circuit Judge




                                           -3-